308 So. 2d 45 (1975)
Jesus FERNANDEZ and Allstate Insurance Company, an Illinois Corporation, Appellants,
v.
Francisco AROCHA, Appellee.
No. 74-1292.
District Court of Appeal of Florida, Third District.
January 14, 1975.
Rehearing Denied February 24, 1975.
Talburt, Kubicki & Bradley and L. Kenneth Barnett, Miami, for appellants.
Michael A. Lipsky and Albert L. Wilensky, Miami, for appellee.
Before PEARSON, HENDRY and NATHAN, JJ.
PER CURIAM.
This is an interlocutory appeal from a partial summary judgment on the question of liability entered by the trial court in favor of the plaintiff.
This litigation evolves from an intersectional automobile accident in which the plaintiff, a passenger in the defendant's car, was injured.
The defendant and his insurance company contend on appeal that summary judgment was improper because a genuine issue of material fact prevailed as to whether or not the defendant was negligent and whether his negligence proximately caused the accident.
However, review of the record on appeal does not make possible a proper disposition of this case, based upon the record which the trial court considered.
The record contains only portions of the plaintiff's and the defendant's depositions which the trial judge considered in full. Moreover, the record contains only one interrogatory, number 89, answered by the plaintiff.
Of course, this court presumes that the action taken by the trial court was correct. It is the appellant's burden to present an appellate record which demonstrates otherwise. E.g., Curtiss-Wright *46 Corporation v. King, Fla.App. 1968, 207 So. 2d 294; Pierson v. Sharp, Fla.App. 1973, 283 So. 2d 880.
The record in this case makes it impossible for this court to conclude that the trial court erred. Accordingly, the judgment appealed is affirmed.
Affirmed.